Case 4:21-cv-00032-JFH-JFJ Document 2 Filed in USDC ND/OK on 01/27/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA


  (1) MALACHI BURGESS,                                              )
                                                                    )
                         Plaintiff,                                 )
                                                                           Case No 21-cv-00032-JFH-JFJ
                                                                    )
  vs.                                                               )
                                                                    )             COMPLAINT
  (1) PROFESSIONAL CREDIT ANALYSTS OF NEW                           )   (Unlawful Debt Collection Practices)
  ULM, INC., D/B/A PROFESSIONAL CREDIT                              )
  ANALYSTS OF MN,                                                   )        JURY TRIAL DEMANDED

                         Defendant.



                                           COMPLAINT

        NOW COMES Plaintiff, Malachi Burgess, and for a Complaint against Defendant,

 Professional Credit Analysts of New Ulm Inc., alleges as follows:

                                        INTRODUCTION

        1.      Plaintiff states a claim against Professional Credit Analysts of New Ulm, Inc. for

 violation of the Fair Debt Collection Practices Act, codified 15 U.S.C. § 1692 et seq. (hereinafter

 “FDCPA”), which was enacted in 1978.

        2.      Congress stated its findings and purpose of the FDCPA:

        (a) Abusive practices

                    There is abundant evidence of the use of abusive, deceptive,
                    and unfair debt collection practices by many debt collectors.
                    Abusive debt collection practices contribute to the number of
                    personal bankruptcies, to marital instability, to the loss of jobs,
                    and to invasions of individual privacy.

        (b) Inadequacy of laws

                    Existing laws and procedures for redressing these injuries are
                    inadequate to protect consumers.



                                          COMPLAINT                                               1
Case 4:21-cv-00032-JFH-JFJ Document 2 Filed in USDC ND/OK on 01/27/21 Page 2 of 6




         (c) Available non-abusive collection methods

                     Means other than misrepresentation or other abusive debt
                     collection practices are available for the effective collection of
                     debts.

         (d) Interstate commerce

                     Abusive debt collection practices are carried on to a substantial
                     extent in interstate commerce and through means and
                     instrumentalities of such commerce. Even where abusive debt
                     collection practices are purely intrastate in character, they
                     nevertheless directly affect interstate commerce.

         (e) Purposes

                     It is the purpose of this title to eliminate abusive debt collection
                     practices by debt collectors, to insure that those debt collectors
                     who refrain from using abusive debt collection practices are not
                     competitively disadvantaged, and to promote consistent State
                     action to protect consumers against debt collection abuses.

                                  JURISDICTION AND VENUE

         3.      Jurisdiction of this court arises pursuant to 15 U.S.C. 1692k(d), which states that

 such actions may be brought and heard before “any appropriate United States district court without

 regard to the amount in controversy.

         4.      Defendant conducts business in the state of Oklahoma; therefore, personal

 jurisdiction is established.

         5.      Venue is proper pursuant to 28 U.S.C. 1391(b)(2).

                                             STANDING

         6.       Plaintiff has suffered an injury in fact that is traceable to Defendant’s conduct and

 that is likely to be redressed by a favorable decision in this matter.




                                           COMPLAINT                                                  2
Case 4:21-cv-00032-JFH-JFJ Document 2 Filed in USDC ND/OK on 01/27/21 Page 3 of 6




         7.       Specifically, Plaintiff suffered a concrete injury to reputation, a reduced credit

 score, and experienced emotional distress in connection with Defendant’s attempt to collect an

 alleged debt from Plaintiff.

                                              PARTIES

         8.      Plaintiff is a natural person who resides in Tulsa, County of Tulsa, Oklahoma.


         9.      Plaintiff is a consumer as that term is defined by 15 U.S.C. 1692a(3), and according

 to Defendant, Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. 1692a(5).

         10.     Defendant is a debt collector as that term is defined by 15 U.S.C. 1692a(6), and

 sought to collect a consumer debt from Plaintiff. Defendant holds a license from the State of

 Minnesota as a registered debt collector, license number 20163869.

         11.     Plaintiff is informed and believes, and thereon alleges, that Defendant is a

 collections business with an office in New Ulm, Minnesota.

         12.     Defendant acted through its agents, employees, officers, members, directors, heirs,

 successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                   FACTUAL ALLEGATIONS

         13.      On September 2, 2020, Plaintiff placed a call to Defendant regarding two alleged

 defaulted consumer debts purportedly owed to zZounds but were reported by Defendant on

 Plaintiff’s credit reports.

         14.      During the September 2, 2020 call, Plaintiff told Defendant’s employee that the

 information regarding the debt was disputed.

         15.     However, on September 11, 2020, Defendant reported the alleged debt to Plaintiff’s

 credit reports, but failed to communicate that the debts were disputed by the consumer Plaintiff.

         16.     On October 13, 2020, Defendant reported the alleged debts to Plaintiff’s credit

 reports, but failed to communicate that the debts were disputed by the consumer Plaintiff.


                                          COMPLAINT                                                  3
Case 4:21-cv-00032-JFH-JFJ Document 2 Filed in USDC ND/OK on 01/27/21 Page 4 of 6




        17.     Again, on November 11, 2020, Defendant reported the alleged debts to Plaintiff’s

 credit reports, but failed to communicate that the debts were disputed by the consumer Plaintiff.

        18.     On December 11, 2020, Defendant reported the alleged debst to Plaintiff’s credit

 reports, but failed to communicate that the debts were disputed by the consumer Plaintiff.

        19.     Yet again, on January 4, 2021, Defendant reported the alleged debts to Plaintiff’s

 credit reports, but failed to communicate that the debts were disputed by the consumer Plaintiff.

        20.     Credit reporting by a debt collector constitutes an attempt to collect a debt. See,

 e.g., Rivera v. Bank One, 145 F.R.D. 614, 623 (D.P.R. 1993) (a creditor’s report of a debt to a

 consumer reporting agency is a “powerful tool, designed in part to wrench compliance with

 payment terms from its cardholder”).

        21.     Defendant materially lowered Plaintiff’s credit score by failing to note Plaintiff’s

 dispute.

        22.     A debt reported without dispute results in a much lower credit score than a report

 of both the debt and the dispute. Saunders v. Branch Banking and Trust Co. of VA, 526 F. 3d 142,

 146-47 (4th Cir. 2008).

        23.     15 U.S.C. § 1692e of the FDCPA provides as follows:

                False or misleading representations. A debt collector
                may not use any false, deceptive, or misleading
                representation or means in connection with the collection
                of any debt. Without limiting the general application of
                the foregoing, the following conduct is a violation of this
                section: . . .

                (8) Communicating or threatening to communicate to
                any person credit information which is known or which
                should be known to be false, including the failure to
                communicate that a disputed debt is disputed. . . .




                                         COMPLAINT                                                   4
Case 4:21-cv-00032-JFH-JFJ Document 2 Filed in USDC ND/OK on 01/27/21 Page 5 of 6




         24.    On September 11, 2020, October 13, 2020, November 11, 2020, December 11,

 2020 and January 4, 2021, Defendant knew or should have known that Plaintiff had disputed the

 alleged debts because Plaintiff had previously notified Defendant of that dispute in conversation

 with Defendant.

         25.    Even though Defendant knew or should have known, prior to September 11, 2020,

 October 13, 2020, November 11, 2020, December 11, 2020 and January 4, 2021, that Plaintiff

 disputed owing the amount of the alleged debts, Defendant failed to thereafter communicate the

 fact of Plaintiff’s dispute to the credit reporting agencies to which Defendant communicated other

 information regarding the alleged debts, in violation of 15 U.S.C. § 1692e(8).

         26.       Plaintiff has suffered actual damages as a result of these illegal collection

 communications by Defendant in the form of a lower credit score, and experienced anger and

 frustration, amongst other negative emotions.

                                 COUNT I
       DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT,
                       (FDCPA), 15 U.S.C. § 1692 et seq.


         27.       Defendant violated §1692e(8) of the FDCPA by failing to communicate that

 disputed debts were disputed when Defendant voluntarily communicated information regarding

 the debt to the credit reporting bureaus.

         WHEREFORE, Plaintiff, Malachi Burgess, respectfully prays that judgment be entered

 against Defendant, Professional Credit Service, for the following:

         a)     Statutory damages of $1,000.00, pursuant to the FDCPA, 15 U.S.C. 1692k;

         b)     Actual damages pursuant to the FDCPA, 15 U.S.C. 1692k;

         c)     Costs and reasonable attorney’s fees pursuant to the FDCPA, 15 U.S.C. 1692k;

 and



                                             COMPLAINT                                           5
Case 4:21-cv-00032-JFH-JFJ Document 2 Filed in USDC ND/OK on 01/27/21 Page 6 of 6




       d)    Any other relief that this court deems to be just and proper.

                                           Respectfully submitted,



                                           /s/ Victor R. Wandres       _
                                           Victor R. Wandres, OBA #19591


                                           1202 E. 33rd Street
                                           Tulsa, OK 74105
                                           (918) 200-9272 voice
                                           (918) 895-9774 fax
                                           7507@paramount-law.net




                                      COMPLAINT                               6
